 200DECISIONSOF NATIONALLABOR RELATIONS BOARDSuperior Coach Corporation,Southern DivisionandUnited Steelworkers of America,AFL-CIO. Case26-CA-3027April 2, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, ANDZAGORIAOn September 20, 1968, Trial Examiner AbrahamH.Mailer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso dismissed the complaint insofar as it allegedthattheRespondentbytheconductof itssupervisors Adams, Bennett, and McAdams violatedSection8(a)(1)oftheAct.Thereafter,theRespondent filed exceptions to the Trial Examiner'sDecisionandtheGeneralCounselfiledcross-exceptionswithanaccompanyingbrief.Thereupon, the Respondent and the Charging Partyfiled a joint motion by which the Respondent movedto withdraw its exceptions except those pertaining tothe recommended Notice, and both parties movedthat the Trial Examiner's Recommended Order beissued, but without provision for the posting of anoticeThereafter,theGeneralCounselfiledopposition to the joint motion and urged that theBoard require that the notice be posted. Thereupon,theRespondent filed a reply to General Counsel'soppositionPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, thejointmotion of the Respondent and the ChargingParty, the General Counsel's opposition to JointMotion to Modify Order, the Respondent's Reply toGeneral Counsel's Opposition to JointMotion toModify Order, and the entire record in the case andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner with thefollowing modification 'in the absence of exceptions thereto, we adopt,proforma,the TrialExaminer's findings and recommendations as to the violation of Sec8(a)(I) concerning Supervisor Faulkner, the violationof Sec 8(a)(3)concerning employee Wood, and the dismissal of the complaint concerningSupervisors Adams and McAdams In our opinion it is unnecessary for ustopass upon the General Counsel's exceptions concerning SupervisorBennett since our Order would not be materially changed regardless of ourholdingThejointmotion of the Respondent and ChargingParty isgranted except as to the request that we issue our Order without provisionWe agree with the General Counsel that thepolicies of the Act will best be effectuated if thenotice which the Respondent is required to sign andpost,and which informs the employees of theirrights, how those rights are violated, and by whatprocess they have been upheld, is expressed insimple and readily understandable language as setforth in the attached appendix.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondent,SuperiorCoachCorporation,SouthernDivision,Kosciusko,Mississippi, itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified-Substitute the appendix attached hereto for theappendix set forth in the Trial Examiner's Decision.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees thatAftera trial inwhich both sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this notice and to keep our word about what wesay in the noticeWE WILL NOT fire you because you join a union orfavor a union. Since the Board found that we violatedthe law when we fired Jon Wood we have offered himhis old job back and have offered him backpayWE WILL NOT ask you if you are a member of aunion or if you take part in union activities or whatyour feelings are about any union.You are all free to become or remain members of theSteelworkers' Union or any other union, if you want to,and we won't punish you in any way if you doSUPERIOR COACHCORPORATION, SOUTHERNDivisION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.for the posting of the notice The bases of the joint motion are that theRespondent has offered the discrimmatee full reinstatement with backpayand that the Respondent and Charging Party have entered into a 3 yearcollective-bargaining agreementNevertheless,requiring the notice to beposted has a preventive as well as a remedial effect The notice is aneffectivemeans by which to advise the Respondent's employees that theirrights will not be disregarded175NLRB No 32 SUPERIOR COACH CORP.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.TRIAL EXAMINER'S DECISIONABRAHAM H MALLER, Trial Examiner: On March 6,1968, United Steelworkers of America, AFL-CIO, hereincalled the Union, filed a charge against Superior CoachCorporation,SouthernDivision,hereincalledtheRespondent. Upon said charge, the Regional Director forRegion 26 of the National Labor Relations Board, hereincalled the Board, on April 9, 1968, issued on behalf of theGeneralCounsel, a complaint against the Respondent,allegingviolationsof Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (29 U S.CSec. 151,et seq ),herein called the Act. Briefly, thecomplaint alleged that the Respondent had interferedwith,restrained,andcoerceditsemployeesbyinterrogation and threats, in violation of Section 8(a)(1)and (3) of the Act, and had discharged Jon R. Wood' inviolation of Section 8(a)(3) and (1) of the Act In its dulyfiledanswer,Respondent denied the commission of anyunfair labor practice.Pursuant to notice, hearing was held before me atKosciusko,Mississippi, on June 27 and 28, 1968. TheGeneral Counsel, the Respondent, and the Charging Partywere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oralargument and to file briefs with me Briefs were filed byall partiesUpon consideration of the entire record and the briefs,and upon my observation of each of the witnesses, I makethe following.FINDINGS OF FACT AND CONCLUSIONS OF LAWITHE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times materialherein, an Ohio corporation and has a place of businesslocated in Kosciusko, Mississippi, where it is engaged inthemanufacture of school buses and funeral car bodiesDuring the past 12 months, Respondent, in the course andconduct of its business operations at its Kosciusko,Mississippi, location, purchased and received goods andproducts valued in excess of $50,000 directly from pointsoutside the State of Mississippi, and during the sameperiod,Respondent sold and shipped goods and materialsvalued in excess of $50,000 directly to points outside theState of Mississippi. Accordingly, I find and conclude thattheRespondent is engaged in commerce within themeaning of the Act and that it will effectuate the policiesof the Act for the Board to assert jurisdiction here.ItTHE LABOR ORGANIZATION INVOLVEDUnitedSteelworkersof America, AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act.inhisbrief,counsel for the General Counsel points out that thetranscript incorrectly reflectsWood's given name as "John," instead of thecorrect spelling"Jon," and moves that the record be corrected in thisrespectNo opposition to the foregoingmotion hasbeen receivedAccordingly,it is hereby ordered that the transcript of the record be and itis hereby corrected in this respectIIITHE ISSUES201IWhether Respondent interfered with,restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct2Whether the Respondent discharged Jon RWoodbecause of his membership in and activities on behalf oftheUnion, in violation of Section 8(a)(3) and (I) of theAct.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Interrogation1.By Supervisor Bill AdamsAccording to the uncontradicted testimony of employeeFreeman Watkins,he had a conversation in the early partof January 19682 with Supervisor Bill Adams near the newpaint shop'Supervisor Adams told Watkins that he hadheard that some of the boys were trying to get up a union'Watkins replied that he had not heard anything about itand did not know anything about it. The conversationthereupon ended.Counsel for the General Counsel argues that Adams'statement that he heard that some of the employees weretrying to get a union was,in effect, an inquiry designed toelicitinformation fromWatkins.Insupportof thiscontention,counsel for the General Counsel relies upon 0AFullerSuperMarkets,Inc ,152NLRB 217,enforcement denied374 F.2d 197 (C A.5),where thefollowing occurred:A supervisor approached an employeeand said to him,"Isee you signed the card,theUnioncard"Afterreceivinganaffirmativeanswer,the'supervisoradded,"Iwonderwho started it' " In'evaluating the latter statement,the Board said at p 218:We do not believe.that in making this statement[the supervisor]was talking to himself,and thatneither he nor.[the employee]expected a reply Amore likely evaluation of the conversation is that in"wondering"out loud about the union leadership,[the supervisor]was probing for the names of theleaders.Obviously,Supervisor Adams' statement in the instantcase cannot be so evaluated Standing alone, it was aninnocuous questionwhich could be answered in thenegative,as it was, thus ending the conversation.Particularly is this true as there is no showing thatSupervisor Adams knew whether Watkins was a unionmember and thereby in a position to disclose who theunion organizers were. At most, it was an opening gambitwhich might have been followed by a direct inquiry as towhatWatkins knew, if he answered the question in theaffirmativeBut this is speculative. In sum,SupervisorAdams' statement cannot be construed as interrogationeither as to Watkins'membership in the Union or as tothe identity of unionmembers or organizersThecomplaint should therefore be dismissed in this regard.'All events in the instant case occurred during 1968'Supervisor Adams was not called as a witness'The Union'sorganizing campaign apparently began in January 1968 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. By Supervisor FaulknerIn the latter part of January, employee James E.McGivney and Supervisor Faulkner were riding toward atavern in another county According to McGivney, whilethey were in the car Supervisor Faulkner asked McGivneywhether he had heard about someunioncards beingpassed.McGivney replied that he had Faulkner thenasked him whether he hadsigneda cardMcGivneyreplied, saying that he had, but that there was no need toask him other questions because he did not intend to tellany moreSupervisorFaulkner disputedMcGivney's version.According to Supervisor Faulkner, McGivney asked him"if he knew there was anyunionactivity going around."Faulkner replied that he did not know about it and addedthat he did not want to know how McGivney felt about it.Icredit the testimony of McGivney. The foregoingincidentoccurred prior to February 1, on which date theUnion notified the Respondent that McGivney, amongothers,was a member of the organizing committee. It isextremely unlikely that McGivney,as anemployee, wouldbroach the subject of the Union'sorganizingactivity to asupervisor and thereby open the door to a possibleprobing as to the extent of theunionactivity and theidentity of its proponents. Moreover, Faulkner's testimonythat he stated that he did not know anything about theUnion does not square with the activities of other foremenwho both before and after the foregoing incident engagedinaconcerted campaign of speaking to individualemployees about the Union, even to the extent of visitingemployeesattheirhomes.The coercive effect ofFaulkner's inquiry is demonstrated by the fact that,althoughMcGivney answered the question, he toldFaulkner that there was no need to ask him any otherquestionsbecause he did not intend to tell anymore.Accordingly, I find and conclude that by the foregoingconduct of Supervisor Faulkner, Respondent violatedSection 8(a)(1) of the Act.3.By Supervisor Woodrow BennettOn February 4, Supervisor Woodrow Bennett went tothe home of employee Danny Doty. After some generalconversation, Supervisor Bennett asked Doty whether hehad heard about the Union trying to get in at theRespondent's plant. Doty replied that he had. Bennettthen told him that "all the foremen are going around tothemen in their department and talking to them aboutthis union out there." Bennett added, "I am against it andthe Company is against it." Bennett then asked Doty howhe "felt about it," and Doty replied that he was wellsatisfied with his lobs The conversation ended with Doty'srequest that he be transferred from the evening shift andhis expressed desire for an overhead light where he wasworking.Supervisor Bennett also called upon employee Willie C.Harris during the first week of February. SupervisorBennett asked Harris if he had heard anything about theUnion and added that all of the foremen were comingaround to the men that were working under them to talkto them about the Union. Harris replied that he "hadn'theard but a little about it." Bennett then told Harris that'It is apparent from Doty's reply that he interpreted Bennett's questionhow he "felt about it," as referring to Doty's feeling about theRespondent,rather than the Union This is confirmedby Doty's answer tothat effect oncross-examinationhe wanted him to know that he was against it and that theCompany was against it. Harris then volunteered that hewas against it too, and that he liked his job. Bennett thensaid "Well, that's the way to show how much you likeyour job by voting for the Company."Later the same week, Supervisor Bennett came towhere Harris and Doty were standing in the plant near aheater.They were talking about a jig that had injuredanother employee. Bennett joined the conversation andstated that the dig in question was one of the few machinesor jigs that the Respondent owned. He added that KaiserJeep had approximately half a million dollars invested injigs and equipment at Respondent's plant. Doty thereupontold Bennett that he had heard somebody say somethingabout Kaiser being about to award another contract to theRespondent to build some more parts and jeeps. Bennettreplied, "Yes, that's right. They are, but I wouldn't be abit surprised if they waited until after this election beforethey decide to award anybody a contract." Bennett addedthat it would not take them but a little while to movewhat equipment they had back up north; that they wouldbe a fool to pay union wages here when they can have itbuilt up there for the same price. Doty replied, "Well, Inever thought about it that way." To this Bennettrejoined, "Well, it is something to think about."`Upon analysis of the foregoing, I find and concludethatSupervisor Bennett did not interrogate employeesDoty and Harris when he visited their homes, in violationof Section 8(a)(1) of the Act. The only question put toeach of them,viz,whether they had heard about theUnion was not, as I have held above, an inquiry into theunionmembership and/or activities of these employees,nor was it an attempt to find out the identity of the unionorganizersAs the conversations with these two employeesdeveloped, it was merely a prelude to Bennett's informingthese employees of his attitude and that of Respondenttoward the Union. As such, it was protected by the freespeech provisions of Section 8(c) of the Act.Nor was Supervisor Bennett's statement to employeesDoty and Harris that Kaiser might not renew its contractwith the Respondent if the Union won an electionviolative of the Act. The Board has repeatedly held thatpredictions of possible loss of business, not through anyactionon the part of the employer, but because ofwithdrawal of business by a customer which could occurinthe event of unionization "does not expressly orimpliedly threaten that the Respondent will take actioninevitably leading to job loss and reprisal for theemployees'unionactivity"(ForemexCompany,160NLRB 835, 838) See also,Mayfair Midwest, Inc.,148NLRB 1602, 1603;Steward Hog Ring Company, Inc.,131NLRB 310, 338;Super Sagless Spring Corporation,125NLRB 1214, 1215,NecoElectricalProductsCorporation,124 NLRB 481, 482. Accordingly, I find andconclude that the complaint should be dismissed insofar asitalleges that the Respondent through the conduct ofSupervisor Bennett violated Section 8(a)(1) of the Act.4 By Supervisor Walter McAdamsDuringapproximately the same period of time,SupervisorWalterMcAdams visited the home of JamesMcGivney and his son-in-law, Jon Wood, both employeesof the Respondent. Supervisor McAdams told McGivney`The foregoing is the credited testimony of Doty which was partiallycorroborated by Harris Supervisor Bennett denied that anything was saidabout a Kaiser contract I do not credit his denial SUPERIOR COACH CORP.203that he "guessed that I knew that he was there for" andthat he was looking for Wood. McGivney answered thatMcAdams knew where he stood because his name hadbeen sent in to the Respondent as a member of theUnion's organizing committee. During the conversationemployeeWood arrived. McAdams told Wood that hehad come to see if he could get him to vote against theUnion, and Wood replied that he had not made up hismind.McAdams added that "he was trying to get theboys to vote against the Union, that's what they weregoing around for."McAdams terminated the visit bystating that he had some more stops to make.It is apparent from the foregoing recital which is basedupon the uncontradicted testimony of McGivney andWood' that neither was coercively interrogated byMcAdams. Both McGivney and Wood volunteered theinformation as to how they stood about the Union. Theobvious purpose of the visit,as inthe case of SupervisorBennett's visits to Doty and Harris, was to attempt topersuadeWood to vote against the Union. As such,McAdams' remarks were protected by the free speechprovisions of Section 8(c) of the Act. Accordingly, thecomplaint should be dismissed insofar as it alleges that theRespondent by the conduct of Supervisor McAdamsviolated Section 8(a)(1) of the Act.B. The Dischargeof Jon WoodRespondent's plant is relatively large and is spread out.Itiscompletely fenced in in those areas where thebuilding do not form a part of the perimeter of the plantarea. There are several gates to the plant. The main gateislocatedonBusinessRoute 12 and consists of avehicular gate and a personnel gate. The clock alley wherethe employees clock in and out is immediately adjacent tothemain gate. At this gate there is also a guard housewhere a guard is stationed. There are several other gatesto the plant area, including one at the northeast corner,through which runs a railroad siding. Normally, all gates,except the main gate, are kept locked when not in use,and the gates are locked at night.Jon Wood was hired on January 18 and worked on theschool bus line. After approximately 4 weeks, he wastransferred to the Army ambulance line on paint touchup.Although the base rates of pay in both departments werethe same, there was a difference in the piece rates; theambulance rate was 25 cents per job higher.About 2 1 /2 weeks after he started to work atRespondent's plant,Wood began soliciting signatures onunion cards and got about 20 to 25 cards signed. He alsoattended union meetings, usually one per week, togetherwith other employees of the Respondent. By letter datedFebruary 15, the Union notified the Respondent thatWood was a member of the organizing committee. Inaddition to the foregoing activities,Wood on twooccasions gave out handbills at the intersection of thehighway and drive leading to the plant. One of theseoccurred about 3 weeks before his discharge, and theother 2 weeks before he was terminated.When Wood first came to work for the Respondent, helived in Singleton,Mississippi, approximately 10 milesfrom the plant, and rode to work with others because hedid not have an automobile. On February 25, Woodmoved to an apartment in Kosciusko, about 200 to 300yards from the railroad gate of the Respondent's plant.When he rented the apartment, the landlady told Wood'SupervisorMcAdamsdid nottestify.that a former tenant had used the back entrance to theplant.Use of the railroad entrance represented atimesaving toWood. Walking outside the fenced area tothe front gate and clock alley involved a distance ofapproximately a mile. By entering through the railroadgate,Wood walked a distance of 200 to 300 yards fromhis apartment to the gate, and thereafter through the plantarea approximately 500 yards to the clock alley.There were no plant rules known to Wood whichprohibited his entering through the railroad gate. He wasnever given any printed rules, he never saw any, and wasnever told of any. There were no signs at the railroad gateprohibiting employees from using it. Personnel ManagerHardisonadmitted that there was no written rulerequiring employees to use only the clock alley gate." Oneach occasion that Wood used the railroad gate, he founditunlocked.At lunch one day, Wood mentioned to several of theemployees with whom he was eating that he was using therailroadgate for ingress and egress. One of theseemployees, Colon Belk, reportedWood's statement toPersonnelManager Hardison. On March 5, Hardisonrequested Assistant Superintendent Bailey to have severalforemen assigned to various posts to keep the railroadgate under surveillance the following morning in order tocatch whoever came in through that gate.At about 6:40 a.m. on March 6, Wood entered theplant area through the railroad gate to go to work. As heentered, he heard someone call his name and turned to seeAssistantSuperintendent Bailey emerging from behindsome barrels. Bailey asked Wood, "What in hell do youmean coming through the gate?" Wood answered that hewas going to go to work and asked if he was not supposedto use the gate. Bailey replied that they would discuss it intheoffice.At about that time PersonnelManagerHardison got off of one of the Army buses parked there,and the three men proceeded to the office. There,PersonnelManager Hardison told Wood that he hadmade an unauthorized entry into the plant and that hecould call the police and have him arrested. Wood repliedthat he was not aware that he was not supposed to comethrough the gate, that the gate was unlocked, and therewas not any sign on it. Hardison said that there had beenquite a few thefts at the plant.' Wood replied that he hadnot stolen anything and that Hardison was welcome tosearch his apartment. Hardison replied that he was notinsinuating that Wood had stolen anything.Hardison alsotoldWood that he could not complain about his work orhisattitude.Hardison said that he had but onealternativeand that was to fire him. Wood askedHardison if there was any way that he could keep his job,and Hardison replied in the negative. At this point, Woodasked if he could talk to Hardison alone, and Bailey leftthe office.According to Wood, he asked if the reason hewas being fired was because he was on the organizingcommittee.Hardison refused to talk about it and statedthat every time he fired someone they wanted to blame it'There appears to be a conflictbetweenRespondent'switnesses on thispoint.AssistantPlant Superintendent Dallas Bailey stated that such a rulehad been postedon the bulletin board I do not credit Bailey's testimonyRespondent did not produce any written rule on thissubject'Early in 1968,Respondent had been experiencinga theft problem,involving such items as spare wheels, tires,batteries,hydraulicjacks, andstarters,whichwere taken from completed buses and chassis that wereparked within the plant area.On January25,Respondent instituted asystem ofsurveillanceby whicha designed person made the round of thechassis yard every hourIn addition,a person sat in a parked bus outsidethe gate at11 45 p inwhen the midnightshift left work,and atwhen the pressroom shift was working 10 hours These persons sat in the 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the Union 10 Wood had McGivney's lunch bag withhim and asked Hardison if he could give it to himHardison replied in the negative and stated that he wouldget it to McGivney.Wood thereupon left the plant.Concluding FindingsItisundisputed thatWood was an active unionadherent and that the Respondent was aware of the factthathewas a member of the Union's organizingcommitteeitisalsoclearfrom the activities andstatements of the foremen to the employees that theRespondentwas opposed to the Union Respondentconcedes that employee Belk informed Personnel ManagerHardison thatWood was using the railroad gate foringress and egress. The stakeout followed immediatelythereafter, and was for the obvious purpose of catchingWood in the act of entering the plant area. Respondent'sevidence to the effect that a number of thefts had occurredin the plant area is nothing more than an attempt tomuddy the waters and to ascribe an unrealistic motive forthe stakeout. The attempt must be rejected. Theft doesnot occur on entrance into a plant areaRespondent next attempts to justify Wood's dischargeby labelling his use of the railroad gate as an unauthorizedand illegal entry. This attempt must likewise be rejected.Therewere,admittedly,nopublishedplantrulesprohibiting employees from entering through the railroadgateNor was there any sign at the railroad gateprohibiting its use by employees. Finally, had it been theintention of the Respondent to prevent employees fromusingthat gate, it would have been much simpler to havelocked the gate, instead of setting up a stakeout to catch aknown employee-organizer in the act of using the gateRespondent argues that it could lawfully dischargeWood "for good cause, or bad cause, or no cause at all"(N L R B v. McGahey,233 F.2d 406, 413 (C.A. 5)). Butthe foregoing does not apply when it must be concludedunder all the circumstances that the discharge wasdiscriminatelymotivatedAnd the circumstances detailedabove compel me to find and conclude that Wood wasdischarged because of his union activity and that thereason advanced by the Respondent was pretextual. First,Wood was a satisfactory employee, having beentransferred to a higher paying job. "The discharge ofqualified workers who are also active unionists . . . is acircumstance of suspicion whichmay give rise to ajustified inferenceof violative discrimination."(BettsBaking Co v. N L R. B.,380 F 2d 199, 204 (C.A. 10),enfg. 155 NLRB 1313). Second, Wood was admittedlydischarged without preliminary warning. While there is norequirement in the Act that an employer is bound to warnan employee of impending dismissal, "[s]uch action on thepart of an employer is not natural"(E. Anthony & Sonsv.N L.R B.,163F.2d 22, 26 (C.A.D C.)). See also,Downtown Sales, Inc,170NLRB No. 23;MarshallMaintenanceCorp.,145NLRB 538, 545-546,HarveyAluminum(Incorporated),147NLRB 1287, 1293;Dunclick, Inc ,159NLRB 10, 16. "From this failure toissueawarning it can be inferred that the reasonpropounded.[the employer] was not the activatingfactor and further that . . [the employer's] activity wasbus until the last shift had left the plant The foregoing system wascontinued for 3 days,then dropped to once a week it was discontinuedaround the first of May"According to Hardison, Wood offered to "help you out with this unionbusiness if you let me keep my job" It is unnecessary to resolve thisconflictmotivated by a desire to discourage the union"(N.L.R.BvMelrose Processing Co., 351F.2d 693, 699 (C A. 8). Athird factor is the severity of the penalty imposed,viz,dischargeConsidering the fact that there was nopublished rule against using the railroad gate or requiringthe employees to use the gate where the clock alley waslocated, it is apparent that there was no justification forimposing the ultimate penalty for what was not even anoffense under Respondent's rules. CfN L.R.B. v. TheVisador Co,387 F.2d 368 (C.A. 4), enfg 162 NLRBNo. 100,Bonnar-Vawter, Inc,129 NLRB 127, 143-144,enfd 289 F.2d 133 (C.A. 1). Fourth, the timing of Wood'sdischarge and the method used to catch him using the"wrong" gate also supports the conclusion that he wasfired in violation of the Act. The stakeout was arrangedimmediately after PlantManager Hardison had beeninformed by employee Belk that Wood was using therailroad gate. In this connection, it may be noted that theRespondent did not arrange a stakeout when Wood wasleaving the plant area in the hopes of catching him withCompany property. "Obviously the discharge of a leadingunion advocate is a most effective method of undermininga union organizational effort."(N L.R.B. v. LonghornTransfer Service, Inc,346 F 2d 1003, 1006 (C.A. 5).)Finally, it is important to note that the Respondent didnot want this union advocate on its premises and orderedhim to leave as soon as he was discharged, even to pointof not permitting him to deliver to McGivney, hisfather-in-law, the latter's lunch bag. The use of an unusualmethod of discharging an employee is a circumstancewhichmay be weighed in determining whether thedischargewas discriminatoryDowntown Sales, Inc.,supra; Gerhard Landgraf, et al.,167 NLRB No44, LeeCylinder Division of Golay & Co, Inc,156 NLRB 1252,1281, enfd as modified 371 F.2d 259 (C.A. 7)The Respondent argues that the conclusion that Woodwas discharged in violation of the Act is negated by thefact that he was but one of 500 employees and that otherunion advocates were not discharged. A similar contentionwas rejected by the Court of Appeals for the Sixth CircuitinN L R B. v Challenge-Cook Brothers of Ohio, Inc.,374 F.2d 147, 152, where the court saidHowever, the mere fact thatallunionmembers orsupporters are not discharged, does not disprove thefact that an employee's discharge is based upon anunlawful discriminatory motive.Nachman Corporationv.N L.R.B,337 F.2d 421 (C A. 7).See also,NL.R B v W C Nabors Co.,196 F.2d 272,276 (C.A. 5).Accordingly, I find and conclude that Respondentdischarged Jon Wood in violation of Section 8(a)(3) of theAct.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in sectionIV, above, occurring in connection with the operations ofthe Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof. SUPERIOR COACH CORP.205IV. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discharged JonWood because of his union membership and activity, Ishall recommend that the Respondent be required to offerhim immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniorityor other rights, dismissing if necessary anyemployees hired after his discharge. Respondent shouldalsobe required to make him whole for any loss ofearningshemay have suffered because of itsdiscrimination against him, with backpay computed in thecustomary manner."Ishallfurtherrecommend that the Board orderRespondent to preserve and, upon request, make availableto the Board or its agents, payroll and other records tofacilitate the computation of the backpay due and theright of employment.As the unfair labor practices committed by theRespondent are of character striking at the root ofemployeerightssafeguardedby the Act, I shallrecommend that it cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of theAct.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in the case,Irecommend that the Respondent, its officers, agents,successors, and assigns, shall:ICease and desist from:(a)Interrogatingemployeesconcerningtheirmembership and/or interest in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization of itsemployees,in a mannerconstituting interference, restraint,or coercion within the meaning of Section 8(a)(1) of theAct.(b) Discouraging membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization of itsemployees by discharging or in any other mannerdiscriminating against employees in regard to hire andtenureof employment or any term or condition ofemployment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)OffertoJonWood, immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, dismissing if necessary any employees hiredsubsequent to his discharge, and make him whole for anylosshemay have suffered as a result of Respondent'sdiscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary for the determination of the amount ofbackpay due.(c)Notify the above-named employee if presentlyservingin the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces(d) Post at its Kosciusko, Mississippi, plant copies oftheattachednoticemarked "Appendix "" : [Board'sAppendix substituted for Trial Examiner's] Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director, in wnting, within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.""F W Woolworth Company,90 NLRB 289,IsisPlumbing & HeatingCo, 138 NLRB 716"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order,"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a Decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 26,inwnting, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "